

117 HR 5348 IH: ESP Family Leave Act
U.S. House of Representatives
2021-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5348IN THE HOUSE OF REPRESENTATIVESSeptember 23, 2021Mr. Casten (for himself, Mr. Lynch, Ms. Dean, Ms. Norton, Mr. San Nicolas, Mr. Foster, Mr. García of Illinois, Ms. Pingree, Mr. Fitzpatrick, and Mrs. Hayes) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committees on Oversight and Reform, and House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish eligibility requirements for education support professionals under the Family and Medical Leave Act of 1993, and for other purposes. 
1.Short titleThis Act may be cited as the ESP Family Leave Act. 2.Eligibility for education support professionalsSection 101(2) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611(2)) is amended by adding at the end the following: 
 
(F)Education support professionals 
(i)DeterminationFor purposes of determining whether an employee who is an education support professional meets the hours of service requirement specified in subparagraph (A)(ii), the employee will be considered to meet the requirement if the employee has worked a number of hours equal to not less than 60 percent of the applicable total monthly hours expected for the employee’s job description and duties, as assigned for the previous school year. (ii)FileEach employer of an education support professional shall maintain on file with the Secretary (in accordance with such regulations as the Secretary may prescribe) information specifying the total monthly hours expected for the employee’s job description and duties for each school year. 
(iii)Definitions 
(I)Education support professionalIn this subparagraph, the term education support professional means an employee within a public school or public institution of higher education, which may include— (aa)paraeducators that provide instructional and non-instructional support; 
(bb)secretarial, clerical, and administrative support staff; (cc)custodians and maintenance service workers that provide building and grounds maintenance and repair; 
(dd)skilled trade workers that provide services in schools, such as electricians, carpenters, and workers who operate machinery; (ee)workers who provide food service, including preparation and serving of food; 
(ff)workers who provide school transportation and delivery services; (gg)computer, audiovisual, and language technical support staff; 
(hh)security staff; (ii)nursing, health, and therapy support staff, who may also provide community, family, parent and welfare services; and 
(jj)other staff that may serve public education students. (II)Public schoolIn this subparagraph, the term public school means a school that is maintained at public expense for the education of the children of a community or district and that constitutes a part of a system of free public education commonly including primary and secondary schools, including special education cooperatives, alternative schools, and other similar facilities. 
(III)Public institution of higher educationIn this subparagraph the term public institution of higher education means an institution of higher education, as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001), that is funded, at least partly, by State taxpayers.. 3.Entitlement to leaveSection 102(a) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)) is amended by adding at the end the following: 
 
(6)Calculation of leave for education support professionalsThe Secretary may provide a method for calculating the leave described in paragraph (1) with respect to employees described in section 101(2)(F).. 